                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



ELIZABETH DeLUCA, and
EDS CARE MANAGEMENT,
INC.,

        Plaintiffs/Counter-Defendants,                                 Case No. 14-12175

vs.
                                                                      HON. AVERN COHN
AMICA MUTUAL INSURANCE
COMPANY,

     Defendant/Counter-Plaintiff.
________________________________/

 ORDER GRANTING DEFENDANT’S MOTION FOR RECONSIDERATION (Doc. 76)
                               AND
                 DIRECTING A STATUS CONFERENCE

        This is a long suffering insurance dispute under Michigan’s No-Fault Act.

Plaintiffs/Counter-defendants, Elizabeth DeLuca (DeLuca) and EDS Care Management,

LLC (EDS) (collectively, where appropriate, EDS) sued defendant/counter-plaintiff

Amica Mutual Insurance Company (Amica) seeking payment of personal insurance

protection (PIP) benefits from Amica. The PIP benefits were for the care of Stephanie

Rudd (Rudd), the insured. While Amica paid some PIP benefits, it later ceased

payments. Amica filed a counterclaim (Doc. 4) and an amended counterclaim (Doc. 49)

seeking recoupment of benefits previously paid on the grounds that the services

performed were not necessary and were not performed by a licensed adult foster care

facility.

        After years of litigation and intervening changes in the law, Amica filed a motion
to dismiss EDS’s First Amended Complaint (Doc. 67) and a motion for summary

judgment (Doc. 52). The Court granted Amica’s motion to dismiss and denied the

summary judgment motion as moot. (Doc. 72). The Court also gave Amica time in

which to advise the Court whether it wanted to proceed on its counterclaim in light of the

dismissal of EDS’s complaint. Amica advised that it wanted to proceed.

      On September 13, 2018, the Court held a status conference with the parties to

discuss the future course of the case at which it indicated it was going to dismiss

Amica’s counterclaim. The Court later entered an order dismissing the counterclaim

and closing the case (Doc. 75).1

      Before the Court is Amica’s motion for reconsideration, contending that the Court

did not follow proper procedure before dismissing its counterclaim. The motion is

GRANTED. See E.D. Mich. LR 7.1(h)(1). This case is REOPENED and Amica’s

counterclaim is REINSTATED.

      The Clerk shall schedule a status conference at which the parties shall be

prepared to discuss the potential of settlement.

      SO ORDERED.

                                                   S/Avern Cohn
                                                   AVERN COHN
                                                   UNITED STATES DISTRICT JUDGE
Dated: 10/30/2018
      Detroit, Michigan




      1
       The Court had hoped that Amica, after years of litigation which was largely
resolved in its favor, would see the value of closure.

                                            2
